Proceeding in the matter of the complaint as to the professional conduct of S.L. Staats, an attorney at law. The Board of Governors of the Oregon State Bar reported and recommended that the attorney be either publicly reprimanded or suspended from the practice of law for a period of 30 days.
DEFENDANT SUSPENDED.
This case is here upon the report and recommendation of the Board of Governors of the Oregon State Bar that S.L. Staats, an attorney at law practicing in Portland, Oregon, who has been duly admitted to practice law in this state, be either publicly reprimanded or suspended from the practice of law for a period of thirty days. *Page 9 
The charge is that he solicited legal business contrary to the rules of ethics and professional conduct theretofore adopted by the Oregon State Bar.
The evidence is clear and sustains the truth of the charge, and the court is of the opinion that the defendant should be suspended from the practice of law in this state for a period of thirty days from and after the date of the entry of this order.
It is so ordered. *Page 10